Citation Nr: 1518512	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  06-12 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Hepatitis C.  


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from August 1979 to August 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefit on appeal.

In May 2008, the Board denied first the claim and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2009, the Court granted a joint motion for remand (JMR) and to vacate the Board's decision.  The Board remanded the Veteran's claim in June 2009 and April 2011 to comply with the terms of the first JMR.  

In April 2014, the Board most recently denied the Veteran's claim for service connection for hepatitis C.  Again, he appealed to the Court, and in November 2014, the Court granted another JMR and vacated the Board's decision.  The case was returned to the Board for compliance with the terms of the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In light of the most recent JMR, the Board finds that further development is necessary regarding his service connection claim for hepatitis C.  

The evidence of record shows that the Veteran was not diagnosed as having hepatitis C until he was incarcerated in 1999.  It appears that many of the Veteran's prison medical records are associated with the claims file.  It is possible, however, that he had some sort of an intake physical upon incarceration that may have included a hepatitis C test.  The Board finds that an attempt should be made to obtain any intake physical performed upon his incarceration.

Additionally, it does not appear that any prison medical records dated from 2005 to the present have been associated with the Veteran's file.  As such, attempts should also be made to obtain any outstanding treatment records.

The Veteran was provided a VA examination in August 2009, which the Board found inadequate in its April 2011 remand.  Following the April 2011 remand, the Veteran was afforded VA examinations in August 2011 and January 2013.  In the November 2014 JMR, the parties agreed that the August 2011 and January 2013 VA opinions were inadequate and did not comply with the April 2011 remand directives.  Ultimately, none of the VA examinations of record are considered adequate for determining the etiology of the Veteran's hepatitis C.  

In February 2015, the Veteran's representative submitted a private opinion with respect the claimed hepatitis C.  This private physician indicated that the Veteran's in-service air-gun injections or tattoos were the likely cause of his current hepatitis C.  It appears that the private physician failed to take into account his post-service tattoos and the risk factors associated with his incarceration.  

The Board finds that a remand for a new examination following receipt of outstanding prison medical records would be helpful to determine the nature and etiology of the hepatitis C.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ is asked to attempt to obtain any intake physical examinations upon the Veteran's incarceration to determine whether he was noted to have hepatitis C upon incarceration.  The AOJ should also obtain any outstanding prison medical records (dated from 2005 to the present).  Any negative reply should be associated with the claims file.  

2.  Then, forward the Veteran's claims file, including any evidence contained in electronic format, to an appropriate examiner to determine the nature and likely etiology of his hepatitis C.  The claims file must be made available to the examiner prior to the examination.  

Based on various possible means of exposure to hepatitis C both generally and in this case (including the Veteran's reported history of tattoos), and the clinical progress of this Veteran's disease, the examiner should address the following: 

Is it at least as likely as not (i.e., is there a 50/50 chance) that the Veteran's hepatitis C is etiologically related to his period of service, to include from inoculations administered through jet injector air guns or tattoos?  In answering this question, the examiner should consider the Veteran's lay testimony regarding having been inoculated with a contaminated needle in service and the tattoos that the Veteran obtained during service.  The examiner should consider the Veteran's contentions that experienced dark urine and fatigue for 5 to 6 days during service.  

The examiner is asked to specifically address the findings contained in the February 2015 private examination report.  

The examiner should also address post-service risk factors and describe the reported post-service tattoos and when they were obtained.  The examiner should discuss whether any symptoms of hepatitis C were manifested during service and whether the period of time from discharge from service to the initial diagnosis has any effect on the analysis regarding the likelihood that hepatitis C was in fact contracted during military service. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A complete rationale for any opinion must be provided. 

3.  Perform any additional development deemed necessary. 

4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence, and this issue should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




